Exhibit 10.1

 

mPhase Technologies, Inc.

688 New Dorp Lane,

Staten Island, New York 10306-4933

 

 

December 22, 2017

 

Scepter Commodities, LLC

9841 Washingtonian Blvd., Suite 390

Gaithersburg, MD 20878

 

Attention: Anshu Bhatnagar

 

Re:       Letter of Intent (“LOI”)

Dear Anshu:

 

The purpose of this letter is to set forth certain understandings and agreements
among Scepter Commodities, LLC (the “Private Company”), Certain Shareholders of
mPhase Technologies, Inc. (Management of the Company “Management ”) and mPhase
Technologies, Inc. (“Public Company”) (both Public Company and Management
described together as “Sellers”) and with any party individually referred to as
a “Party” or collectively the “Parties”), with respect to the potential
acquisition by Private Company of a majority interest in Public Company (the
“Transaction”). The Parties acknowledge that all provisions of this LOI are
non-binding. No contract or agreement providing for a Transaction shall be
deemed to exist unless and until a definitive agreement has been negotiated and
executed between the Parties hereto.

 

The proposed terms of the Transaction are as follows:

 

1. Transaction. Sellers will enter into the Transaction with Private Company,
the form of which will be suitable to the Parties and will comply with
applicable state and federal laws. Public Company is a publicly-traded company
in the United States, subject to the reporting requirements of the Securities
Exchange Act of 1934, and its common stock trades on the OTC Pink Open Market.
Presently, Public Company is in the process of preparing and filing delinquent
reports with the U.S. Securities and Exchange Commission (the “SEC”) and it
plans to become current in its reporting obligations on or before February 15,
2018. Pursuant to a mutually satisfactory definitive agreement (the “Definitive
Agreement”) among Private Company and the Sellers, the Public Company will agree
to implement a reverse split of its issued and outstanding common stock (the
“Common Shares”) and issue shares to Private Company such that upon closing of
the Transaction, Private Company will own 80% of the fully-diluted Common
Shares. At closing, Public Company will maintain limited operations with limited
material assets or liabilities, with such liabilities estimated to be no more
than $350,000.00 in accounts payable and unpaid, debt excluding proxy and other
shareholder filings subsequent to the September 30, 2017 quarterly report,
otherwise, will have no tax obligations, will not be subject to litigation and
will have had no material changes to its business or financial condition from
the date of this LOI until such date of closing.

 



 

 

 

2. Definitive Agreement. The Parties will use their best efforts to negotiate in
good faith the Definitive Agreement, which will contain, among other standard
terms and conditions, the following provisions:

 

a.Prior to the closing of the Transaction, the Public Company’s Board of
Directors and the Management will approve a reverse split, the ratio of which is
to be determined by the Private Company and Management.      b.At the closing,
Private Company shall receive 80% of the fully diluted Common Shares of the
Public Company.

 

c.Public Company shall eliminate all liabilities except for up to $350,0000.00
discussed above from its balance sheet and have no ongoing operations as of the
closing, or the business will be spun out at a later date.

 

d.Public Company shall deliver to Private Company its financial statements, by
an accounting firm accredited by the PCAOB and a member of the SEC practice
section.

 

e.Public Company shall deliver to Private Company, certified transfer sheets (or
make same available through the transfer agent) as well as all corporate books
and records and support documents for the audits as provided for in item 1(d)
above.

 

f.All officers and employees shall resign from the Public Company in all current
capacities, with no further compensation due under their existing employment
agreement other than mutually agreed to consulting agreements if any. For a
period of 90 days, the Parties may agree to keep one (1) remaining Director on
the Board from the Public Company in order to maintain operating company status.

 

g.A condition precedent to the closing of the Transaction shall be an executed
agreement by the Management of the Public Company, to vote in favor of the
Transaction if need be and to have the Board of Directors and/or holders of the
majority of shares of voting common stock execute any documents necessary to
affect the sale of a majority interest in the Public Company and as documented
in the Definitive Agreement, with all such approvals being obtained as required
by relevant state and Federal securities laws.

 

h.Public Company acknowledges that within the first sixty (60) days after the
closing, the new Board will amend the Public Company’s Certificate of
Incorporation to authorize 20,000,000 shares of blank check preferred stock, and
of that preferred, the Board shall approve a super voting series of preferred
stock in the form set forth in Exhibit A (“Series A Preferred Stock”). The
Series A Preferred Stock will be issued to the new principals in exchange for
certain contributions such principals will be making to the combined entity.

 

i.Public Company agrees to leave one (1) of its existing subsidiaries intact as
part of the Transaction, but that subsidiary need not have any assets or
operations.

 

j.All current known and unknown debts and payoffs and settlements made thereto,
estimated at no more than $350,0000, including the disclosed convertible notes,
will be the responsibility of the Management of mPhase, and will either be
converted to equity (and included in the 20% hold back) or will be repaid, and
shall not be the responsibility of the Private Company pre or post Transaction.
In the event that any debts are presented over the course of the next 36 months
that existed prior to this Transaction (even if that amount exceeds the
estimated $350,000) such debts will remain the responsibility of Management of
mPhase and will either be converted and deemed included in the 20% hold back or
will be repaid by the Managment.

 

k.During the twelve (12) months that follow the closing of the Transaction, any
undisclosed liabilities that are uncovered by Private Company will be the
responsibility of the Management to repay or shall be deducted from the 20%
initial holdings.

 



2 | P a g e 

 

 

3. Conduct of Business. On and after the date that this LOI is executed by the
Parties hereto, Public Company will cause the operations of Public Company to be
carried on in the normal course of business, diligently and lawfully, and in
substantially the same manner as they previously were carried out. Public
Company will not cause its business to suffer the existence or allow the
creation of any liens or encumbrances of any nature on its business, property or
assets, except in the ordinary course of business consistent with past
practices. Public Company shall not engage in any activities or transactions
which are outside the ordinary course as conducted prior to and on the date
hereof, other than certain transactions which include raising capital via
private placement memorandums to accredited investors pursuant to Section 4(2)a
of the SEC in order to continue operations and to clean up of the balance sheet,
thru either cash payments or debt to equity conversions. In addition, Public
Company will not issue, or enter into any agreements for the future issuance of
any capital stock or grant any options with respect to its capital stock other
than for the purposes described above, nor will the Public Company make any
distributions, dividends or other payments to any affiliate or shareholders of
the Public Company.

 

4. Public Announcements. Neither Party will make any public disclosure
concerning the matters set forth in this LOI or the negotiation of the proposed
Transaction without the prior written consent of the other Party. When either
Party desires to make such public disclosure, after receiving such prior written
consent, the disclosing Party will give the other Party an opportunity to review
and comment on any such disclosure in advance of public release. Notwithstanding
the above, to the extent that either Party is advised by counsel that disclosure
of the matters set forth in this letter of intent is required by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction or is otherwise required by law, then such disclosing
Party will provide the other Party, if reasonably possible under the
circumstances, prior notice of such disclosure as well as an opportunity to
review and comment on such disclosure in advance of the public release.

 

5. Due Diligence. Each Party and its representatives, officers, employees and
advisors, including accountants and legal advisors, will provide the other Party
and its representatives, officers, employees and advisors, including accountants
and legal advisors, with all information, books, records and property
(collectively, “Transaction Information”) that such other Party reasonably
considers necessary or appropriate in connection with its due diligence inquiry.
Each Party agrees to make available to the other Party such officers, employees,
consultants, advisors and others as reasonably requested by the other Party for
meetings, visits, questions and discussions concerning each other and the
Transaction. Each of the Parties will use its reasonable best efforts to
maintain the confidentiality of the Transaction Information, unless all or part
of the Transaction Information is required to be disclosed by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction.

 



3 | P a g e 

 

 

6. Exclusivity. In consideration of the mutual covenants and agreements
contained herein, until the earlier of the closing of the Transaction or
termination of this LOI in accordance with its terms, the Public Company and its
officers, directors, employees, shareholders and other representatives will not,
and will not permit any of their respective affiliates to, directly or
indirectly, solicit, discuss, accept, approve, respond to or encourage
(including by way of furnishing information) any inquiries or proposals relating
to, or engage in any negotiations with any third party with respect to any
transaction similar to the Transaction or any transaction involving the transfer
of a significant or controlling interest in the assets or capital stock of the
Public Company, including, but not limited to, a merger, acquisition, strategic
investment or similar transaction (“Acquisition Proposal”). Public Company and
its officers or their respective affiliates will immediately notify Private
Company of the receipt of any third-party inquiry or proposal relating to an
Acquisition Proposal and will provide Private Company with copies of any such
notice inquiry or proposal. Notwithstanding the foregoing, nothing in this
Section 6 will be construed as prohibiting the Board of Directors of the Public
Company from (a) making any disclosure required by applicable law to its
shareholders; or (b) responding to any unsolicited proposal or inquiry to the
Public Company (other than an Acquisition Proposal by a third party) by advising
the person making such proposal or inquiry of the terms of this Section 6.

 

7. Termination. This LOI may be terminated (a) by mutual written consent of the
Parties hereto, (b) by either Party if the Transaction (i) has not been
consummated by March, 1, 2018, (placeholder) (ii) is enjoined by a court or a
governmental body, (iii) cannot be consummated due to a material breach of any
representation, warranty, covenant or agreement on the part of the other Party,
which breach cannot be cured within thirty (30) days of written notice of such
breach, or (iv) by either Party if a Party is not reasonably satisfied with the
results of its due diligence investigation of the other Party; or (c) by Private
Company if (i) the Public Company’s financial condition or capitalization
changes to any material extent from that which shall be reported to Private
Company in its most recently filed Annual Report on Form10-K.

 

8. Closing. The Transaction shall close upon the execution of Definitive
Agreement and ancillary documents related thereto by the Parties.

 

9. Brokers. Each Party represents and warrants to the other that if they are
represented by any brokers or finders entitled to any compensation with respect
to the Transaction that Party shall be responsible for any compensation due to
the broker or finder, and each Party agrees to indemnify and hold the other
harmless from and against any expenses or damages incurred because of a breach
of this representation and warranty.

 

10. Expenses. Except as provided in Section 11, each party will be solely
responsible for any and all of its respective costs, fees and expenses,
including, without limitation, expenses of legal counsel, consultants,
accountants and other advisors, incurred at any time in connection with pursuing
or consummating the Transaction.

 

11. Attorneys’ Fees. If any legal action is necessary to enforce or interpret
the terms of this LOI which are binding on the Parties pursuant to Section 12,
the prevailing Party shall be entitled to recover reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which such
Party may be entitled.

 

12. Non-Binding Nature. This LOI expresses the intention of the Parties with
respect to the Transaction. This LOI does not contain all matters upon which the
parties must reach agreement. This LOI will not constitute an obligation binding
in any respect on any party or create any rights in favor of any party or any
person, except for the parties’ agreements and obligations under Sections 3, 4,
6, 9 ,10, 11 and 12 of this LOI, which sections will be binding obligations on
each of the Parties hereto. Any other obligations (legal or otherwise) will be
as set forth in the Definitive Agreement.

 



4 | P a g e 

 

 

13. Compliance with the Securities Laws. Private Company acknowledges that it
and the Private Company’s officers, directors, shareholders and employees and
other representatives may, in connection with their consideration of the
proposed Transaction, come into possession of material non-public information
about Public Company. Accordingly, the Private Company will use its best efforts
to ensure that none of its officers, directors, shareholders and employees or
other representatives will trade (or cause or encourage any third party to
trade) in any of the securities which they will receive as a result of the
Transaction while in possession of any such material, non-public information.

 

14. Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this LOI, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to affect the transaction described herein.

 

15. Miscellaneous.

 

a. Governing Law; Venue. This LOI will be governed by and construed under the
internal laws of the State of New York applicable to a contract made and
performed in that state, without regard to choice of law or conflict of law
principles. Each Party submits to the exclusive personal jurisdiction of the
state and federal courts located in New York and agrees that all actions or
disputes related to this LOI shall be brought in such courts.

 

b. Interpretation. No provision of this LOI shall be interpreted or construed
against any Party hereto solely because such Party or its legal representative
drafted such provision.

 

c. Entire Agreement; Amendment. This LOI constitutes the entire agreement
between the Parties with respect to the matters covered herein and supersedes
any prior negotiations, understandings or agreements with respect to the matters
contemplated hereby. This LOI may only be modified or amended in a writing
signed by the Parties hereto.

 

d. Counterparts. This LOI may be executed by facsimile or .PDF signature and in
any number of counterparts, all of which taken together shall be deemed to
constitute a single original document.

 

This LOI will terminate at 5:00 p.m. Eastern time on December 29, 2017 unless it
has been duly executed by or on behalf of the Parties prior to such time.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW

 



5 | P a g e 

 

 

Please indicate your acceptance of the terms outlined in this LOI regarding the
Transaction as set forth herein.

 

Sincerely,

 

/s/ Martin Smiley

 



Martin Smiley

CFO and General Counsel of mPHASE Technologies, Inc.

on behalf of the Sellers.

 

/s/ Ronald Durando

 

Ronald Durando, President and CEO

 

Dated: December 28, 2017

 

Agreed and Accepted:

 

Scepter Commodities, LLC

 

By: /s/ Anshu Bhatnagar     Name: Anshu Bhatnagar     Title: Chief Executive
Officer             Date: 12/29/2017  

 

6 | P a g e 

 

 

 [ex10-1_007.jpg]



 

 

 

[ex10-1_008.jpg] 



 

 

 

[ex10-1_009.jpg] 



 

 

 

[ex10-1_010.jpg] 



 

 

 

[ex10-1_011.jpg] 



 

 

 

[ex10-1_012.jpg] 



 

 